DETAILED ACTION	

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

       
     Status of Application

	This is a final action in response to claim amendments and remarks filed on October 19, 2021 relating to U.S. Patent Application No. 16/736,381 filed on January 7, 2020. Claims 1, 9, 14 and 19 have been amended. Claims 1, 4 – 12, 14 and 17 - 20 are pending and have been examined. 

Response to Arguments

Applicant’s Remarks /Arguments filed on October 19, 2021 have been fully considered.
With respect to the 35 USC § 101 rejection, applicant asserts the claims do not recite and are not directed to a judicial exception, (Remarks, pp. 10 – 11). Examiner respectfully disagrees, (See Section 101 rejection below). Applicant also asserts that even assuming that claims are directed to a judicial exception, the claims integrate the judicial exception into a practical application, as an improvement to an existing technological process of trading partner onboarding through the use of artificial intelligence and machine learning to provide responses to queries from, and identify new questions to, a new business trading partner and a blockchain Applicant further asserts that the claimed process dynamically improves the AI training, which in turn continuously improves the efficiency of trading partner onboarding and thus provides a practical application that improves an existing technological process of trading partner onboarding by increasing security and efficiency, while also reducing errors, (Remarks, p. 13). Examiner respectfully disagrees. The blockchain business network and the artificial intelligence / machine learning components are recited at a high level of generality and generally link the abstract idea to a particular technological environment (blockchain technology and AI / ML technology) and are being used as tools to implement the abstract idea. The additional elements amount to no more than tools to implement the abstract idea with computer(s), processor(s), memory and software which do not integrate the abstract idea into a practical application. (See Section 101 rejection below). Applicant also asserts that the claims are directed to improving the technological process of trading partner onboarding, (Remarks, p.14). Examiner respectfully disagrees. The claims recite an improvement to a business process. There is no technical improvement to trading partner onboarding. (See Section 101 rejection below). The Section 101 rejection is maintained.
Claim Rejections - 35 USC § 101

35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4 – 12, 14 and 17 – 20 are rejected pursuant to 35 USC § 101 because the claimed invention is directed to an abstract idea without significantly more.

Step 1 - Statutory Class
Claims 1 and 4 - 12 are directed to a method. Claims 14 and 17 – 19 are directed to system. Claim 20 is directed to a computer program product comprising a computer readable storage medium having program instructions embodied therewith, executable by a processor, (Per Specification paragraph 57, the computer readable storage medium is not to be construed as being transitory signals per se.). Therefore, on its face, each of the claims is directed to a statutory class of invention.

Step 2A, Prong 1 – Abstract Idea 
Claim 1 recites a computer-implemented method implemented by an Al onboarding system for performing trading partner onboarding, the computer-implemented method comprising: performing artificial intelligence (AI) training using machine learning (ML) to learn onboarding information requirements based on prior business trading partner survey information for business to business (B2B) trading submitting a transaction proposal to a blockchain business network (BBN) for obtaining a new business trading partner that requires trading partner onboarding; transmitting a business trading partner survey to the new business trading partner to obtain business trading partner survey information; monitoring for queries regarding the business trading partner survey from the new business trading partner; providing responses to the queries based on the Al training; receiving the business trading partner survey comprising the business trading partner survey information from the new business trading partner; verifying using the Al training that the business trading partner survey is completed correctly by the new business trading partner; identifying, using the Al training, additional questions based on the business trading partner survey information provided by the new business trading partner on the business trading partner survey; receiving responses to the additional questions from the new business trading partner; sending responses to the additional questions collected from the new business trading partner to the BBN for endorsement and validation; 2Atty. Docket: P201904579US01 (3326-08900)performing onboarding of the new business trading partner based on the business trading partner survey information and the responses to the additional questions collected from the new business trading partner; identifying new questions from the responses to the additional questions collected from the new business trading partner; dynamically determining new parameters for a domain-specific ML clustering model based on the new questions; and dynamically refining the domain-specific ML clustering model to improve the Al training based on the new parameters. The abstract idea recited in Claim 1 is the underlined portion of the claim shown above. The abstract idea recites obtaining onboarding information from a new business trading partner which amounts to commercial interactions involving business relations which fall under “Certain Methods of Organizing Human Activity” according to the 2019 Revised Patent Subject Matter Eligibility Guidance.  Claims 14 and 20 are abstract for similar reasons.

Step 2A, Prong 2 – Practical Application
Claim 1 recites a computer-implemented method implemented by an Al onboarding system for performing trading partner onboarding, the computer-implemented method comprising: performing artificial intelligence (AI) training using machine learning (ML) to learn onboarding information requirements based on prior business trading partner survey information for business to business (B2B) trading partners; submitting a transaction proposal to a blockchain business network (BBN) for obtaining a new business trading partner that requires trading partner onboarding; transmitting a business trading partner survey to the new business trading partner to obtain business trading partner survey information; monitoring for queries regarding the business trading partner survey from the new business trading partner; providing responses to the queries based on the Al training; receiving the business trading partner survey comprising the business trading partner survey information from the new business trading partner; verifying using the Al training that the business trading partner survey is completed correctly by the new business trading partner; identifying, using the Al training, additional questions based on the business trading partner survey information provided by the new business trading partner on the business trading partner survey; receiving responses to the additional questions from the new business trading partner; sending responses to the additional questions collected from the new business trading partner to the BBN for endorsement and validation;  (3326-08900)performing onboarding of the new business trading partner based on the business trading partner survey information and the responses to the additional questions collected from the new business trading partner; identifying new questions from the responses to the additional questions collected from the new business trading partner; dynamically determining new parameters for a domain-specific ML clustering model based on the new questions; and dynamically refining the domain-specific ML clustering model to improve the Al training based on the new parameters. The additional elements recited in the Claim 1 are underlined above. The blockchain business network and the artificial intelligence / machine learning components are recited at a high level of generality and generally link the abstract idea to a particular technological environment (blockchain technology and AI / ML technology) and are being used as tools to implement the abstract idea. The additional elements amount to no more than tools to implement the abstract idea with computer(s), processor(s), memory and software which do not integrate the abstract idea into a practical application. 

Step 2B – Significantly more
As set forth in the discussion in Step 2A, Prong 2, above, the additional elements of the claim generally link the abstract idea to a particular technological environment (blockchain technology and AI / ML technology) and are being used as tools to implement the abstract idea with computer(s), processor(s), memory and software and do not integrate the abstract idea in a practical application. The additional elements fail to add significantly more to the abstract idea.

Dependent claims
Claim 4 (storing the responses on a Partner Onboarding Database), Claims 5  and 17 (raising an alert for manual intervention), Claims 6 and 18 (notifying an onboarding consultant for any query which the AI system is unable to provide a response), Claim 7 (ranking the responses to a query), Claim 8 (processing the queries using natural language processing), Claims 9 and 19 (storing document identifiers with organization identifier and interaction ID), Claim 10 (storing the business partner survey on the Partner Onboarding Database), Claim 11 (periodically performing additional AI training), and Claim 12 (receiving organization ID after endorsement and validation of trading partner) further define and merely add specificity to the abstract idea. Thus, the dependent claims also fail to add significantly more to the abstract idea.  

As such, Claims 1, 4 – 12, 14 and 17 – 20 are not patent eligible. 

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE PROIOS whose telephone number is (571)272-4573.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on 303-297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GEORGE N. PROIOS/Examiner, Art Unit 3694                                                                                                                                                                                                        

/MOHAMMAD Z SHAIKH/Primary Examiner, Art Unit 3694                                                                                                                                                                                                        12/4/2021